 



EXHIBIT 10.4

          (BOWATER LOGO) [g12243kg1224303.gif]       55 East Camperdown Way
Post Office Box 1028
Greenville, SC 29602-1028
Phone: 864/282-9483
Fax: 864/282-9594

 
JIM T. WRIGHT
Executive Vice President — Human Resources
Corrected
October 15, 2007
Mr. William G. Harvey
1 Rugosa Way
Greer, SC 29650
Re: Bonus Award
Dear Bill:
In recognition of your hard work in anticipation of the closing of the merger
with Abitibi-Consolidated Inc., I am pleased to award you a bonus in the amount
of $174,000, contingent upon the closing of the merger. The pre-merger
activities have been more complex and taken more time than originally
anticipated and thus required greater effort on your part.
The bonus amount will be paid to you as soon as practicable after the closing,
subject to all applicable withholding obligations.
Again, thank you for your efforts during this stressful time.
Sincerely,

                /s/ James T. Wright       James T. Wright      Executive Vice
President — Human Resources       

 